DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 7/14/2022 are acknowledged.  Claims 1-2 are amended; claims 3-4, 8-9 and 12-21 are canceled; claims 1-2, 5-7, 10-11 and 22 are pending; claims 10-11 are withdrawn; claims 1-2, 5-7 and 22 have been examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 1-2, 5-7, 15-16 and 18-22 under 35 U.S.C. § 112(a), as set forth at pp. 4-7 of the previous Office Action, is moot regarding claims 15-16 and 18-20 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims, the persuasive argument presented by Applicant on pp. 4-7 of Remarks received 7/14/2022 and the provision of Applicant’s applications WO 2018/220274 and WO 2018/220273 which disclose that Applicant is in possession of multiple members of the genus recited in independent claim 1 (enzyme having mannan degrading activity and an amino acid sequence having at least about 98% sequence identity to the amino acid sequence of SEQ ID NO: 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppinen et al., WO 99/64619 (Foreign patent document cite 1, IDS, 1/7/2020) in view of Altschul et al., 1990 (cite U, attached PTO-892; herein “Altschul”), Yuki et al., 2014 (cite V, attached PTO-892; herein “Yuki”) and Hattori et al., 2015 (cite W, attached PTO-892; herein “Hattori”).
Kauppinen teaches laundry detergent compositions comprising novel alkaline mannanases, i.e. enzymes having mannan degrading activity and a pH optimum ≥7 (Abst.; p. 6, ll. 15-31), wherein the compositions can comprise additional enzymes such as protease (p. 50, ll. 16-26; p. 52, ll. 18-31) and can be in the form of a bar or liquid (p. 53, ll. 15-25).  Kauppinen teaches that the novel alkaline mannanases in the laundry detergent compositions have a pH optimum ≥7 and an optimal temperature which can be at least 55 °C (p. 39, l. 12 – p. 40, l. 6).  Kauppinen teaches that the novel mannanases of the composition can be obtained through homology to the mannanase sequences disclosed in Kauppinen (p. 11, ll. 5-8), teaches that the genes of interest can be identified in Gene Banks and cloned using methods known in the art, i.e. PCR, screening libraries, etc.) (p. 16, l. 24 – p. 18, l. 4; p. 49, ll. 1-10; p. 101, ll. 19-27) or chemically synthesized (p. 46, ll. 22-23).  Kauppinen teaches that the obtained novel alkaline mannanases can be polypeptides with at least 65% homology to the catalytic domain of Bacillus sp. I633 mannanase, positions 31-330 of SEQ ID NO:2 (p. 3, ll. 12-32).
A person of ordinary skill in the art at the time of filing would have found it obvious from the teachings of Kauppinen to search protein databases, such as GenBank, with homology detecting tools such as BLASTP (disclosed by Altschul) to find the mannanase from Bacillus hemicellulosilyticus JCM 9152 (later re-named Alkalihalobacillus hemicellulosilyticus JCM 9152) disclosed by Yuki and Hattori because the Bacillus hemicellulosilyticus JCM 9152 mannanase is 75% identical to the catalytic domain (residues 31-330) of Kauppinen’s disclosed Bacillus sp. I633 mannanase as shown below:
Query  3    NSGFYVSGTTLYDANGNPFVMRGINHGHAWYKDQATTAIEGIANTGANTVRIVLSDGGQW  62
            +SGFY+ G+TLYDANG PFVMRGINHGHAWYK  +  AI  IAN GANT+RIVLSDGGQW
Sbjct  29   HSGFYIEGSTLYDANGEPFVMRGINHGHAWYKHDSNVAIPAIA NQGANTIRIVLSDGGQW  88

Query  63   TKDDIHTVRNLISLAEDNHLVAVPEVHDATGYDSIASLNRAVDYWIEMRSALIGKEDTVI  122
             KDDI+T+  ++ LAE++ ++AV EVHDATG +S+A LNRAVDYWIEM+ ALIGKED VI
Sbjct  89   AKDDINTLNQVLDLAEEHEMIAVVEVHDATGSNSMADLNRAVDYWIEMKDALIGKEDRVI  148

Query  123  INIANEWFGSWEGDAWADGYKQAIPRLRNAGLNHTLMVDAAGWGQFPQSIHDYGREVFNA  182
            INIANEW+G+W+G  WA+GYK+ IPRLRNAG  HTLMVDAAGWGQ+PQSIHDYG+EVFNA
Sbjct  149  INIANEWYGAWDGQGWANGYKEVIPRLRNAGFTHTLMVDAAGWGQYPQSIHDYGQEVFNA  208

Query  183  DPQRNTMFSIHMYEYAGGNASQVRTNIDRVLNQDLALVIGEFGHRHTNGDVDEATIMSYS  242
            DP  NTMFSIHMYEYAGGNAS V++NID V++Q LALVIGEFGH HT+GDVDEATI+SYS
Sbjct  209  DPLANTMFSIHMYEYAGGNASMVQSNIDGVVDQGLALVIGEFGHMHTDGDVDEATILSYS  268

Query  243  EQRGVGWLAWSWKGNGPEWEYLDLSNDWAGNNLTAWGNTIVNGPYGLRETSRLSTVF  299
            +QRGVGWLAWSWKGNG +WEYLDLS DW G NLT+WGNTIV+GP GL ETS  S++F
Sbjct  269  QQRGVGWLAWSWKGNGTQWEYLDLSYDWQGTNLTSWGNTIVHGPNGLLETSIPSSIF  325
wherein the query sequence is the catalytic domain (residues 31-330) of Kauppinen’s SEQ ID NO:2 and the subject sequence is the Bacillus hemicellulosilyticus JCM 9152 mannanase demonstrating 75% identity (224/297 residues identical).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the detergent compositions of Kauppinen wherein the novel alkaline mannanase is the mannanase produced by Bacillus hemicellulosilyticus JCM 9152 and disclosed by Yuki and Hattori with a reasonable expectation of success because Kauppinen teaches that the obtained novel alkaline mannanases can be polypeptides with at least 65% homology to the catalytic domain of Bacillus sp. I633 mannanase, positions 31-330 of SEQ ID NO:2 and the mannanase produced by Bacillus hemicellulosilyticus JCM 9152 and disclosed by Yuki and Hattori is 75% percent identical to the catalytic domain (residues 31-330) of Kauppinen’s disclosed Bacillus sp. I633 mannanase (Kauppinen’s SEQ ID NO:2); therefore, claims 1-2, 5-7 and 22 are prima facie obvious.
Regarding claims 1-2, the alkaline mannanase produced by Bacillus hemicellulosilyticus JCM 9152 and disclosed by Yuki and Hattori is 100% identical to the amino acid sequence of instant SEQ ID NO:16; therefore, the compositions of claims 1-2 are prima facie obvious over the compositions made obvious by Kauppinen in view of Altschul, Yuki and Hattori.
Regarding claim 5, Kauppinen teaches that the compositions can comprise additional enzymes such as protease (p. 50, ll. 16-26; p. 52, ll. 18-31); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the laundry detergent compositions made obvious by Kauppinen in view of Altschul, Yuki and Hattori wherein the compositions comprise additional enzymes such as protease; therefore, claim 5 is prima facie obvious.
Regarding claim 6, Kauppinen teaches that the compositions can be in the form of a bar or a liquid (p. 53, ll. 15-25); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the laundry detergent compositions made obvious by Kauppinen in view of Altschul, Yuki and Hattori wherein the compositions are in the form of a bar or a liquid; therefore, claim 6 is prima facie obvious.
Regarding claim 7, Kauppinen teaches that the detergent compositions are laundry detergent compositions (Abst.; p. 6, ll. 15-31); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the detergent compositions made obvious by Kauppinen in view of Altschul, Yuki and Hattori wherein the compositions are laundry detergent compositions; therefore, claim 7 is prima facie obvious.
Regarding claim 22, Kauppinen teaches that their novel mannanases are alkaline mannanases with a pH optimum ≥7 and an optimal temperature which can be at least 55 °C (p. 39, l. 12 – p. 40, l. 6); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the laundry detergent compositions made obvious by Kauppinen in view of Altschul, Yuki and Hattori wherein the novel mannanase is an alkaline mannanase with a pH optimum ≥7 and an optimal temperature of at least 55 °C; therefore, claim 22 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1-2, 5-7, 15-16 and 18-22 under 35 U.S.C. § 112(a), the rejection has been withdrawn; hence, arguments of the Applicant’s Response regarding the rejection (pp. 4-7) are moot.
Regarding the rejection of claims 1-2, 5-7, 15-16 and 18-22 under 35 U.S.C. § 103 over Kauppinen in view of Altschul, Yuki and Hattori (which Applicant mistakenly lists as a rejection of claims 1-7 and 12-17), Applicant argues (Remarks, pp. 7-10) that the rejection is based on hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The rejection clearly only relies on knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from the applicant's disclosure; hence, the rejection is proper.  Thus, Applicant’s allegation is unpersuasive.
Kauppinen clearly teaches laundry detergent compositions comprising novel mannanases wherein the novel mannanase can be a mannanase with ≥65% identity with the catalytic domain (amino acid residues 31-330) of Bacillus sp. I633 mannanase (Kauppinen’s SEQ ID NO:2).  The mannanase from Bacillus hemicellulosilyticus JCM 9152 disclosed by Yuki and Hattori is 75% identical to the catalytic domain of Kauppinen’s index mannanase (31-330 of SEQ ID NO:2); hence, it would be prima facie obvious to use the mannanase from Bacillus hemicellulosilyticus JCM 9152 disclosed by Yuki and Hattori in Kauppinen’s laundry detergent compositions.  Hence, Applicant’s comments are unpersuasive regarding the rejection set forth above.
Applicant further argues (pp. 9-10, spanning ¶) that the claimed compositions exhibit superior and unexpected results.
To successfully argue for secondary consideration based on unexpected results, several considerations are employed as discussed in MPEP 716:
A) Evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.
B) Alleged unexpected results must be commensurate in scope with the claimed invention.  Independent claim 1 recites a detergent composition comprising at least one enzyme having mannan degrading activity and an amino acid sequence having at least about 98% sequence identity to the amino acid sequence of SEQ ID NO: 16.  Applicant has only set forth data regarding SEQ ID NO:16 in the instant disclosure and there is no data for the other sequences encompassed by independent claim 1; hence, there is clearly no demonstration of unexpected results commensurate in scope with claim 1.  Thus, the unexpected results are not commensurate in scope with the claimed invention and are unpersuasive as a secondary consideration.  None of the dependent claims limit the compositions to a scope which is commensurate in scope with the alleged unexpected results.  See MPEP 716.02(d).
C) To support an allegation of unexpected results, the claimed composition must be compared to the compositions of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  There is no comparison to the closest prior art, i.e. to the compositions of Kauppinen; hence, Applicant's allegation of unexpected results is unsupported.  See MPEP 716.02(e).
D) Evidence must show results that are unexpected.  It would appear that Kauppinen’s laundry detergent compositions comprising novel alkaline mannanases would exhibit similar results at least because Kauppinen discloses laundry detergent compositions comprising the mannanase from Bacillus clausii (Kauppinen SEQ ID NO:20; instant SEQ ID NO:12) which was previously recited in instant claim 1.  Hence, Applicant’s alleged unexpected results are not unexpected in view of the closest prior art.
Applicant’s arguments are unpersuasive and the rejection set forth above addresses all the limitations of the amended claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-7 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-9, 13 and 17 of copending Application No. 16500224 (reference application, herein “‘224”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions claimed in ‘224 encompass the instantly claimed compositions.
Claim 1 of ‘224 recites an enzyme composition comprising at least one mannanase enzyme having an amino acid sequence which has at least 80% sequence identity with SEQ ID NO: 16 (Man7) which encompasses enzyme compositions comprising at least one mannanase enzyme having an amino acid sequence which has 100% sequence identity with SEQ ID NO: 16 (Man7) because “at least 80% sequence identity with SEQ ID NO: 16 (Man7)” encompasses amino acid sequences which have 100% sequence identity with SEQ ID NO: 16 (Man7); hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the enzyme composition of claim 1 of ‘224 to comprise at least one mannanase enzyme with the amino acid sequence of SEQ ID NO: 16.  SEQ ID NO:16 of ‘224 is identical to the instant SEQ ID NO:16.  Claim 13 of ’224 recites that the enzyme composition of claim 1 of ‘224 is to be used as a detergent composition and claims 8-9 recite that the enzyme composition of claim 1 of ‘224 is to be used to treat textiles; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the composition made obvious by claim 1 of ‘224 comprising a mannanase with the sequence of SEQ ID NO:16 to be a laundry detergent composition; therefore, instant claims 1-2 and 7 are prima facie obvious because SEQ ID NO:16 of ‘224 is identical to SEQ ID NO:16 of the instant disclosure.
Regarding claim 5, claim 2 of ‘224 recites that the composition of claim 1 of ‘224 can comprise additional enzymes such as protease; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the laundry detergent compositions made obvious by claims 1, 8-9 and 13 of ‘224 wherein the compositions comprise additional enzymes such as protease; therefore, instant claim 5 is prima facie obvious over claims 1-2, 8-9 and 13 of ‘224.
Regarding claim 6, claim 3 of ‘224 recites that the composition of claim 1 of ‘224 can be in the form of a tablet, a gel or a liquid; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the laundry detergent compositions made obvious by claims 1, 8-9 and 13 of ‘224 wherein the compositions are in the form of a tablet, a gel or a liquid; therefore, instant claim 6 is prima facie obvious.
Regarding claim 22, the composition made obvious by claim 1 of ‘224 comprising the mannanase of SEQ ID NO:16 of ‘224 inherently comprises an enzyme with: (i) a molecular mass in the range of from 50 to 55 kDa; (ii) an optimal temperature at pH 7 in the range of from 50 °C to 70 °C; and (iii) an optimal pH range of from at least pH 7 to pH 10 at 50 °C because SEQ ID NO:16 of ‘224 is identical to SEQ ID NO:16 of the instant disclosure which has (i) a molecular mass in the range of from 50 to 55 kDa; (ii) an optimal temperature at pH 7 in the range of from 50 °C to 70 °C; and (iii) an optimal pH range of from at least pH 7 to pH 10 at 50 °C; therefore, instant claim 22 is prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Regarding the previous provisional rejection of claims 1-2, 5-7, 15-16 and 18-22 on the ground of nonstatutory double patenting over claims 1-3, 8-9, 13 and 17 of copending application No. 16/500,224, Applicant argues that Applicant believes that the pending claims of 16/500224 do not conflict with the amended instant claims.  This is incorrect, see rejection above.
Thus, the rejection is maintained with modification to address the amended claims.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651